EXAMINER’S COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communications received on 11/11/2020.

Claim Status
Claims 2-25 are currently presenting for examination.
Claims 2-25 are ALLOWED.

Information Disclosure Statement
The information disclosure statement filed 03/16/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons:
The listings of Non-Patent Literature Documents #14, #15 in the IDS don’t clearly indicate the dates of these documents.
Non-Patent Literature Documents #6, #7, #8, #9, #10, #12, #13, #14, #15, #16, #18 contain blurry texts and/or figures.
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 2-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 2-25 generally, none of the prior art references of record, including, but not limited to: Sahota, US 2012/0302188; Malarky, US 2008/0233865; Kang, US 2005/0227652 as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon [in the prosecution of the current patent application and its parents U.S. patents 9,402,190 and 9,936,396 and 10,313,893] of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, (as per claim 2 for example) prior art dealing with providing amplification for multiple bands is generally known to exist per se, (Sahota, fig 2, paragraph 24-26, 40, table 1). 
Nowhere in the prior art is found collectively the italicized claim elements (for example in claim 2): “a Band XII uplink amplification circuit configured to receive a Band XII uplink signal from a first terminal of the second multiplexer, and to provide an amplified Band XII uplink signal to a first terminal of the first multiplexer; a Band XIII uplink amplification circuit configured to receive a Band XIII uplink signal from a second terminal of the second multiplexer and to provide an amplified Band XIII uplink signal to a second terminal of the first multiplexer; and a shared downlink amplification circuit configured to receive a combined downlink signal from a third terminal of the first multiplexer and to provide an amplified combined downlink signal to a third terminal of the second multiplexer, wherein the combined downlink signal includes a Band XII downlink signal and a Band XIII downlink signal, wherein the shared downlink amplification circuit comprises a plurality of components in a cascade, the plurality of components including at least one amplifier configured to simultaneously boost both the Band XII downlink signal and the Band XIII downlink signal, and at least one bandpass filter configured to pass both the Band XII downlink signal and the Band XIII downlink signal”, at the time of the invention, serving to patently distinguish the invention from said prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KHOA HUYNH/Primary Examiner, Art Unit 2462